Exhibit 10.4

 

AMENDMENT TO
COMMERCIAL CREDIT AGREEMENT

 

THIS AMENDMENT TO COMMERCIAL CREDIT AGREEMENT (this “Agreement”) is made as of
the        day of April, 2009, by and among:

 

(I)                                    TVI CORPORATION, a Maryland corporation
(“TVI”), CAPA MANUFACTURING CORP., a Maryland corporation (“Capa”), SAFETY TECH
INTERNATIONAL, INC., a Maryland corporation (“Safety Tech”), and SIGNATURE
SPECIAL EVENT SERVICES, INC., a Maryland corporation, formerly named “TVI
Holdings One, Inc.” (“Signature TVI”), jointly and severally (each of TVI, Capa,
Safety Tech, and Signature TVI, is referred to in this Agreement individually as
a “Debtor” and collectively in this Agreement as the “Debtors”); and

 

(II)                                BB&T FINANCIAL, FSB, successor to BB&T
Bankcard Corporation (“BB&T FSB”).

 

RECITALS

 

A.           On or about November 9, 2006, Signature TVI applied to BB&T FSB for
a $100,000 credit line (as such credit line was ultimately issued to Signature
TVI, and as the same may have been amended, increased, decreased or otherwise
modified, the “Signature TVI Commercial Credit Line #1”), pursuant to, among
other things, a BB&T Bankcard Corporation Commercial Card Application dated as
of November 9, 2006 from Signature TVI to BB&T FSB (as amended, restated,
modified, substituted, extended, and renewed from time to time, the “Signature
TVI Commercial Credit Application #1”).  The Signature TVI Commercial Credit
Application #1, this Agreement and any other instrument, agreement, application
or document previously, simultaneously or hereafter executed and delivered by
Signature TVI, any guarantor and/or any other person or entity, singly or
jointly with another person or entity, evidencing, securing, guarantying or in
connection with the Signature TVI Commercial Credit Application #1, the
Signature TVI Commercial Credit Line #1 and/or any credit cards, credit card
processing services, debit cards, purchase cards related thereto, as the same
may be amended, restated, substituted, replace or otherwise modified from time
to time, are collectively referred to herein as the “Signature TVI Commercial
Credit Agreement #1”.  All present and future indebtedness, duties, obligations,
and liabilities, including, without limitation, all obligations and liabilities
relating to any and all credit cards, credit card processing services, debit
cards and purchase cards related to the Signature TVI Commercial Credit Line #1,
whether now existing or contemplated or hereafter arising, of Signature TVI, any
guarantor and/or any other person or entity, to BB&T FSB under or in connection
with the Signature TVI Commercial Credit Line #1 and/or the Signature TVI
Commercial Credit Agreement #1, regardless of whether such indebtedness, duties,
obligations, and liabilities be direct, indirect, primary, secondary, joint,
several, joint and several, fixed or contingent are collectively referred to
herein as the “Signature TVI Commercial Credit Agreement #1 Obligations”.

 

B.             On or about November 9, 2006, Signature TVI applied to BB&T FSB
for a $250,000 credit line (as such credit line was ultimately issued to
Signature TVI, and as the same may have

 

--------------------------------------------------------------------------------


 

been amended, increased, decreased or otherwise modified, the “Signature TVI
Commercial Credit Line #2”), pursuant to, among other things, a BB&T Bankcard
Corporation Commercial Card Application dated as of November 9, 2006 from
Signature TVI to BB&T FSB (as amended, restated, modified, substituted,
extended, and renewed from time to time, the “Signature TVI Commercial Credit
Application #2”).  The Signature TVI Commercial Credit Application #2, this
Agreement and any other instrument, agreement, application or document
previously, simultaneously or hereafter executed and delivered by Signature TVI,
any guarantor and/or any other person or entity, singly or jointly with another
person or entity, evidencing, securing, guarantying or in connection with the
Signature TVI Commercial Credit Application #2, the Signature TVI Commercial
Credit Line #2 and/or any credit cards, credit card processing services, debit
cards, purchase cards related thereto, as the same may be amended, restated,
substituted, replace or otherwise modified from time to time, are collectively
referred to herein as the “Signature TVI Commercial Credit Agreement #2”.  All
present and future indebtedness, duties, obligations, and liabilities,
including, without limitation, all obligations and liabilities relating to any
and all credit cards, credit card processing services, debit cards and purchase
cards related to the Signature TVI Commercial Credit Line #2, whether now
existing or contemplated or hereafter arising, of Signature TVI, any guarantor
and/or any other person or entity, to BB&T FSB under or in connection with the
Signature TVI Commercial Credit Line #2 and/or the Signature TVI Commercial
Credit Agreement #2, regardless of whether such indebtedness, duties,
obligations, and liabilities be direct, indirect, primary, secondary, joint,
several, joint and several, fixed or contingent are collectively referred to
herein as the “Signature TVI Commercial Credit Agreement #2 Obligations”.

 

C.             On or about November 9, 2006, TVI applied to BB&T FSB for a
$150,000 credit line (as such credit line was ultimately issued to TVI, and as
the same may have been amended, increased, decreased or otherwise modified, the
“TVI Commercial Credit Line #1”), pursuant to, among other things, a BB&T
Bankcard Corporation Commercial Card Application dated as of November 9, 2006
from TVI to BB&T FSB (as amended, restated, modified, substituted, extended, and
renewed from time to time, the “TVI Commercial Credit Application #1”).  The TVI
Commercial Credit Application #1, this Agreement and any other instrument,
agreement, application or document previously, simultaneously or hereafter
executed and delivered by TVI, any guarantor and/or any other person or entity,
singly or jointly with another person or entity, evidencing, securing,
guarantying or in connection with the TVI Commercial Credit Application #1, the
TVI Commercial Credit Line #1 and/or any credit cards, credit card processing
services, debit cards, purchase cards related thereto, as the same may be
amended, restated, substituted, replace or otherwise modified from time to time,
are collectively referred to herein as the “TVI Commercial Credit Agreement
#1”.  All present and future indebtedness, duties, obligations, and liabilities,
including, without limitation, all obligations and liabilities relating to any
and all credit cards, credit card processing services, debit cards and purchase
cards related to the TVI Commercial Credit Line #1, whether now existing or
contemplated or hereafter arising, of TVI, any guarantor and/or any other person
or entity, to BB&T FSB under or in connection with the TVI Commercial Credit
Line #1 and/or the TVI Commercial Credit Agreement #1, regardless of whether
such indebtedness, duties, obligations, and liabilities be direct, indirect,
primary, secondary, joint, several, joint and several, fixed or contingent are
collectively referred to herein as the “TVI Commercial Credit Agreement #1
Obligations”.

 

2

--------------------------------------------------------------------------------


 

D.            On or about November 9, 2006, TVI applied to BB&T FSB for a
$250,000 credit line (as such credit line was ultimately issued to TVI, and as
the same may have been amended, increased, decreased or otherwise modified, the
“TVI Commercial Credit Line #2”), pursuant to, among other things, a BB&T
Bankcard Corporation Commercial Card Application dated as of November 9, 2006
from TVI to BB&T FSB (as amended, restated, modified, substituted, extended, and
renewed from time to time, the “TVI Commercial Credit Application #2”).  The TVI
Commercial Credit Application #2, this Agreement and any other instrument,
agreement, application or document previously, simultaneously or hereafter
executed and delivered by TVI, any guarantor and/or any other person or entity,
singly or jointly with another person or entity, evidencing, securing,
guarantying or in connection with the TVI Commercial Credit Application #2, the
TVI Commercial Credit Line #2 and/or any credit cards, credit card processing
services, debit cards, purchase cards related thereto, as the same may be
amended, restated, substituted, replace or otherwise modified from time to time,
are collectively referred to herein as the “TVI Commercial Credit Agreement
#2”.  All present and future indebtedness, duties, obligations, and liabilities,
including, without limitation, all obligations and liabilities relating to any
and all credit cards, credit card processing services, debit cards and purchase
cards related to the TVI Commercial Credit Line #2, whether now existing or
contemplated or hereafter arising, of TVI, any guarantor and/or any other person
or entity, to BB&T FSB under or in connection with the TVI Commercial Credit
Line #2 and/or the TVI Commercial Credit Agreement #2, regardless of whether
such indebtedness, duties, obligations, and liabilities be direct, indirect,
primary, secondary, joint, several, joint and several, fixed or contingent are
collectively referred to herein as the “TVI Commercial Credit Agreement #2
Obligations”.

 

E.              As used in this Agreement: (1) the term “Commercial Credit Line”
means, collectively, the Signature TVI Commercial Credit Line #1, the Signature
TVI Commercial Credit Line #2, the TVI Commercial Credit Line #1 and the TVI
Commercial Credit Line #2; (2) the term “Commercial Credit Agreement” means,
collectively, the Signature TVI Commercial Credit Agreement #1, the Signature
TVI Commercial Credit Agreement #2, the TVI Commercial Credit Agreement #1 and
the TVI Commercial Credit Agreement #2; and (3) the term “Commercial Credit
Agreement Obligations” means, collectively, the Signature TVI Commercial Credit
Agreement #1 Obligations, the Signature TVI Commercial Credit Agreement #2
Obligations, the TVI Commercial Credit Agreement #1 Obligations and TVI
Commercial Credit Agreement #2 Obligations.

 

F.              The Debtors have commenced the Chapter 11 Case (as defined in
the Post-Petition Financing Agreement (defined below)). Each of the Debtors
remains in possession of its assets and business and is currently acting as a
debtor in possession under 11 U.S.C. §1107.

 

G.             The Debtors and Branch Banking and Trust Company have entered or
shall enter into a certain Agreement for Post-Petition Financing (as the same
may be amended, restated, substituted, replaced or otherwise modified from time
to time, the “Post-Petition Financing Agreement”).

 

H.            Due to the commencement of the Chapter 11 Case, BB&T FSB is not
willing to continue to make advances under the Commercial Credit Line, unless
and until (1) the Debtors enter into this Agreement, which, among other things,
reduces the amount of credit available to the Debtors under the Commercial
Credit Line and otherwise amends the terms of the

 

3

--------------------------------------------------------------------------------


 

Commercial Credit Agreement and (2) this Agreement is approved by the Bankruptcy
Court (as that term is defined in the Post-Petition Financing Agreement) as set
forth in the Financing Order (as that term is defined in the Post-Petition
Financing Agreement).

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, receipt of which is hereby acknowledged, the Debtors and BB&T FSB
hereby agree as follows:

 

1.                                       The Debtors and BB&T FSB hereby agree
that the Recitals and the preamble above, including, without limitation, the
defined terms contained therein, are a part of this Agreement.

 

2.                                       The Debtors represent and warrant to
BB&T FSB as follows:

 

(a)          Each of the Debtors is a corporation duly organized, validly
existing and in good standing under the laws of the state in which it was
organized.

 

(b)         Each of the Debtors has the power and authority to execute and
deliver this Agreement and perform its obligations hereunder and has taken all
necessary and appropriate corporate action to authorize the execution, delivery
and performance of this Agreement.

 

(c)          The person signing on behalf of each of the Debtors is authorized
to do so.

 

(d)         The Commercial Credit Agreement, as amended by this Agreement,
remains in full force and effect, and constitutes the valid and legally binding
obligation of the Debtors, enforceable in accordance with its terms, except that
this Agreement is subject to the approval of the Bankruptcy Court as set forth
in the Financing Order.

 

3.                                       Each of the Debtors hereby
(a) ratifies, assumes, adopts and agrees to be bound by the Commercial Credit
Agreement, as amended by this Agreement, in accordance with the terms thereof,
and (b) agrees to pay all of the Commercial Credit Agreement Obligations in
accordance with the terms of the Commercial Credit Agreement, as amended by this
Agreement.  The Commercial Credit Agreement, as amended by this Agreement, is
incorporated herein by reference and hereby is and shall be deemed adopted and
assumed in full by the Debtors, as the Debtors and the Debtors-in-Possession,
and considered as agreements by and among the Debtors and BB&T FSB.

 

4.                                       The Debtors and BB&T FSB hereby agree
that the Commercial Credit Card Agreement shall be amended to provide as
follows:

 

(a)          Notwithstanding anything contained in the Commercial Credit
Agreement to the contrary, commencing on the date of this Agreement: (i) the
maximum amount of the Signature TVI Commercial Credit Line #1 shall be, and is
hereafter limited to, $25,000; (ii) the maximum amount of the Signature TVI
Commercial Credit Line #2 shall be, and is hereafter limited to, $25,000;
(iii) the maximum amount of the TVI Commercial Credit Line #1 shall be,

 

4

--------------------------------------------------------------------------------


 

and is hereafter limited to, $50,000; and (iv) the maximum amount of the TVI
Commercial Credit Line #2 shall be, and is hereafter limited to, $50,000.

 

(b)         Notwithstanding anything contained in the Commercial Credit
Agreement to the contrary, unless the Commercial Credit Agreement provides for
earlier payment, the Debtors shall pay all of the then outstanding Commercial
Credit Agreement Obligations in full on the last day of each calendar month.

 

(c)          Without limiting any provisions of the Commercial Credit Agreement
that provides for earlier termination or expiration, all of the Commercial
Credit Agreement Obligations shall be due and payable in full and the Commercial
Credit Line shall expire and terminate upon the occurrence of the Termination
Date (as defined in the Post-Petition Financing Agreement.

 

5.                                       The Debtors agree that this Agreement
is not intended to and shall not cause a novation with respect to any or all of
the Commercial Credit Agreement Obligations.

 

6.                                       The Debtors acknowledge and warrant
that BB&T FSB has acted in good faith and has conducted in a commercially
reasonable manner its relationships with the Debtors in connection with this
Agreement and generally in connection with the Commercial Credit Agreement and
the Commercial Credit Agreement Obligations, the Debtors hereby waiving and
releasing any claims to the contrary.

 

7.                                       The Debtors and BB&T FSB hereby agree
that, notwithstanding anything contained in this Agreement, the Commercial
Credit Agreement, the Post-Petition Financing Agreement or any of the Financing
Documents (as defined in the Post-Petition Financing Agreement) to the contrary:
(a) a default under this Agreement after giving effect to any applicable notice,
cure or grace period provided herein shall be a default and an event of default
under the Commercial Credit Agreement; (b) a default or event of default under
this Agreement or the Commercial Credit Agreement after giving effect to any
applicable notice, cure or grace period provided herein or therein shall be an
Event of Default under the Post-Petition Financing Agreement; and (c) an Event
of Default under the Post-Petition Financing Agreement shall be a default and an
event of default under this Agreement and the Commercial Credit Agreement.

 

8.                                       Notwithstanding anything to the
contrary contained herein or in the Commercial Credit Agreement, the
commencement and continuation of the Chapter 11 Case and the existence of the
Pre-Petition Defaults (as defined in the Post-Petition Financing Agreement)
shall be excluded in the determination as to whether a default or event of
default under the Commercial Credit Agreement exists for purposes of BB&T FSB
continuing to make advances under the Commercial Credit Line and otherwise
continuing to provide the credit accommodations set forth in the Commercial
Credit Agreement.  Notwithstanding anything to the contrary contained herein or
in the Commercial Credit Agreement, BB&T FSB hereby agrees that BB&T FSB shall
not terminate the Commercial Credit Line or accelerate the Commercial Credit
Agreement Obligations solely due to the existence of the Pre-Petition Defaults,
provided, however, that notwithstanding the foregoing, BB&T FSB shall have no
obligation to forbear from terminating the Commercial Credit Line or
accelerating the Commercial Credit Agreement Obligations upon the occurrence and
during the continuance of (a) any Event of Default under the Post-Petition

 

5

--------------------------------------------------------------------------------


 

Financing Agreement other than such Pre-Petition Defaults or (ii) a default or
event of default under the Commercial Credit Agreement that permits or allows
BB&T FSB to terminate the Commercial Credit Line or accelerate the Commercial
Credit Agreement Obligations other than the Pre-Petition Defaults. 
Notwithstanding the existence of the Pre-Petition Defaults or anything else
contained in this Agreement or in the Commercial Credit Agreement to the
contrary, BB&T FSB has not waived, and shall not be deemed to waive for any
reason whatsoever, any default or events of default under the Commercial Credit
Agreement that are part of, and contained in, the definition of Pre-Petition
Defaults, including, without limitation, the execution and delivery of this
Agreement or the BB&T FSB’s making of, or any agreement to make, any loans,
advances or the credit accommodations under this Agreement or under the
Commercial Credit Agreement.

 

9.                                       It is an express condition precedent to
the effectiveness of this Agreement and the ability of the Debtors to obtain any
loans, advances or other credit accommodations under the Commercial Credit
Agreement after the Petition Date (as defined in the Post-Petition Financing
Agreement), that all Commercial Credit Agreement Obligations arising before the
Petition Date (collectively, the “Pre-Petition Commercial Credit Agreement
Obligations”) shall have been indefeasibly paid in full in cash.  If at any time
any payment, or portion of such Pre-Petition Commercial Credit Agreement
Obligations, made by, or for the account of, the Debtors is set aside by any
court or trustee having jurisdiction as a voidable preference or fraudulent
conveyance or must otherwise be restored or returned by BB&T FSB to any Debtor
under any insolvency, bankruptcy or other federal and/or state laws or as a
result of the Chapter 11 Case or any other dissolution, liquidation or
reorganization of any Debtor or upon, or as a result of, the appointment of any
receiver, intervenor or conservator of, or trustee, or similar officer for, any
Debtor or any substantial part of its properties or assets, the Debtors hereby
agree that, in the sole and absolute discretion of BB&T FSB, the Commercial
Credit Line shall immediately expire and terminate, all amounts thereunder shall
be immediately due and payable in full.

 

10.                                 The Debtors and BB&T FSB hereby acknowledge
and agree that:  (a) this Agreement is the “Amended Commercial Credit Agreement”
defined in the Post-Petition Financing Agreement; (b) this Agreement is one of
the “Financing Documents” as defined in the Post-Petition Financing Agreement
and the Financing Order; and (c) the Debtors obligations and liabilities
hereunder and the other Commercial Credit Agreement Obligations are
“Obligations” as that term is defined in the Post-Petition Financing Agreement.

 

11.                                 This Agreement may be executed in any number
of duplicate originals or counterparts, each of such duplicate originals or
counterparts shall be deemed to be an original and taken together shall
constitute but one and the same instrument.  The parties agree that their
respective signatures may be delivered by fax.  Any party who chooses to deliver
its signature by fax agrees to provide a counterpart of this Agreement with its
inked signature promptly to each other party.

 

[Signatures Begin on Next Page]

 

6

--------------------------------------------------------------------------------


 

BB&T FSB’S SIGNATURE PAGE TO AMENDMENT TO
COMMERCIAL CREDIT AGREEMENT

 

(Page 1 of 2 Signature Pages)

 

IN WITNESS WHEREOF, BB&T FSB has executed this Agreement as of the date and year
first written above.

 

 

WITNESS:

 

BB&T FSB:

 

 

 

 

 

BB&T FINANCIAL, FSB

 

 

 

 

 

 

/s/ Benjamin D. Horowicz

 

By:

/s/ Derek Whitwer

 (Seal)

Benjamin D. Horowicz

 

 

Name:

Derek Whitwer

,

 

 

 

Title:

Senior Vice President

 

 

 

[Debtors’ Signatures Follow On Next Page]

 

7

--------------------------------------------------------------------------------


 

DEBTORS’ SIGNATURE PAGE TO AMENDMENT TO
COMMERCIAL CREDIT AGREEMENT

 

(Page 2 of 2 Signature Pages)

 

WITNESS:

 

DEBTORS:

 

 

 

 

 

TVI CORPORATION,

 

 

Debtor-in-Possession

 

 

 

 

 

 

/s/ Sherri Voelkel

 

By:

/s/ Harley A. Hughes

 (Seal)

 

 

 

Harley A. Hughes,

 

 

 

President and Chief Executive Officer

 

 

 

 

 

CAPA MANUFACTURING CORP.,

 

 

Debtor-in-Possession

 

 

 

 

 

 

/s/ Sherri Voelkel

 

By:

/s/ Harley A. Hughes

 (Seal)

 

 

 

Harley A. Hughes,

 

 

 

President

 

 

 

 

 

SAFETY TECH INTERNATIONAL, INC.,

 

 

Debtor-in-Possession

 

 

 

 

 

 

/s/ Sherri Voelkel

 

By:

/s/ Harley A. Hughes

 (Seal)

 

 

 

Harley A. Hughes,

 

 

 

President

 

 

 

 

 

SIGNATURE SPECIAL EVENT SERVICES,

 

 

INC., Debtor-in-Possession

 

 

 

 

 

 

/s/ Sherri Voelkel

 

By:

/s/ Harley A. Hughes

 (Seal)

 

 

 

Harley A. Hughes,

 

 

 

President

 

8

--------------------------------------------------------------------------------